DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Anderson on 12/20/2021.

3.	The application has been amended as follows:
In the claims:
1.  (Currently Amended) A method comprising:
	receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a first available agent;
	after receiving the first available agent and while the first available agent is still available, receiving, by the at least one computer processor, a second available agent;
	receiving, by the at least one computer processor, a pairing strategy for pairing the first available agent and the second available agent to contacts associated with a contact center skill for connection in a switch of the contact center system;
	selecting a first contact-agent pairing based on the pairing strategy comprising one of the first available agent and the second available agent;
	after selecting the first contact-agent pairing, determining a second contact-agent pairing based on the pairing strategy comprising a remaining agent of the first available agent and the second available agent;

	wherein the first available agent has a higher expected performance on the metric than the second available agent for a second contact,
	wherein any priority of the first and second available agents is a same priority,
	wherein either of the first available agent and the second available agent is able to be selected for the first contact-agent pairing regardless of whether the first and second available agents have not previously interacted with the first or second contacts,
	wherein the pairing strategy is configured to improve aggregate performance on the metric for the first and second available agents over a first-in first-out (FIFO) strategy or a random strategy.

2. (Original) The method of claim 1, wherein the first contact is of a first contact type, and the second contact is of a second contact type different from the first contact type.

3. (Original) The method of claim 1, wherein the metric is at least one of: a sales conversion rate, a customer satisfaction score, and an average handle time.

4. (Previously Presented)  The method of claim 1, wherein the pairing strategy compares a percentile of the first contact or the second contact with percentiles of at least the first available agent and the second available agent.



6. (Original) The method of claim 1, wherein the pairing strategy is a behavioral pairing strategy.

7. (Original) The method of claim 1, wherein the pairing strategy is a diagonal pairing strategy.

8. (Currently Amended) A system comprising:
	at least one computer processor communicatively coupled to and configured to operate in a contact center system, wherein the at least one computer processor is further configured to:
		receive a first available agent;
		after receiving the first available agent and while the first available agent is still available, receive a second available agent;
		receive a pairing strategy for pairing the first available agent and the second available agent to contacts associated with a contact center skill for connection in a switch of the contact center system;
		select a first contact-agent pairing based on the pairing strategy comprising one of the first available agent and the second available agent;
		after selecting the first contact-agent pairing, determine a second contact-agent pairing based on the pairing strategy comprising a remaining agent of the first available agent and the second available agent;
		wherein the first available agent has a higher expected performance on a metric than the second available agent for a first contact,

		wherein any priority of the first and second available agents is a same priority,
		wherein either of the first available agent and the second available agent is able to be selected for the first contact-agent pairing regardless of whether the first and second available agents have not previously interacted with the first or second contacts,
		wherein the pairing strategy is configured to improve aggregate performance on the metric for the first and second available agents over a first-in first-out (FIFO) strategy or a random strategy.

9. (Original) The system of claim 8, wherein the first contact is of a first contact type, and the second contact is of a second contact type different from the first contact type.

10. (Original) The system of claim 8, wherein the metric is at least one of: a sales conversion rate, a customer satisfaction score, and an average handle time.

11. (Previously Presented)  The system of claim 8, wherein the pairing strategy compares a percentile of the first contact or the second contact with percentiles of at least the first available agent and the second available agent.

12. (Previously Presented) The system of claim 8, wherein percentiles of the first available agent, the second available agent, the first contact, and the second contact are based on the metric.



14. (Original) The system of claim 8, wherein the pairing strategy is a diagonal pairing strategy.

15. (Currently Amended) An article of manufacture comprising:
	a non-transitory computer processor readable medium; and
	instructions stored on the medium;
	wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in a contact center system and thereby cause the at least one computer processor to operate so as to:
		receive a first available agent;
		after receiving the first available agent and while the first available agent is still available, receive a second available agent;
		receive a pairing strategy for pairing the first available agent and the second available agent to contacts associated with a contact center skill for connection in a switch of the contact center system;
		select a first contact-agent pairing based on the pairing strategy comprising one of the first available agent and the second available agent;
		after selecting the first contact-agent pairing, determine a second contact-agent pairing based on the pairing strategy comprising a remaining agent of the first available agent and the second available agent;
		wherein the first available agent has a higher expected performance on a metric than the second available agent for a first contact,

		wherein any priority of the first and second available agents is a same priority,
		wherein either of the first available agent and the second available agent is able to be selected for the first contact-agent pairing regardless of whether the first and second available agents have not previously interacted with the first or second contacts,
		wherein the pairing strategy is configured to improve aggregate performance on the metric for the first and second available agents over a first-in first-out (FIFO) strategy or a random strategy.

16. (Original) The article of manufacture of claim 15, wherein the first contact is of a first contact type, and the second contact is of a second contact type different from the first contact type.

17. (Original) The article of manufacture of claim 15, wherein the metric is at least one of: a sales conversion rate, a customer satisfaction score, and an average handle time.

18. (Previously Presented)  The article of manufacture of claim 15, wherein the pairing strategy compares a percentile of the first contact or the second contact with percentiles of at least the first available agent and the second available agent.

19. (Previously Presented) The article of manufacture of claim 15, wherein percentiles of the first available agent, the second available agent, the first contact, and the second contact are based on the metric.

20. (Original) The article of manufacture of claim 15, wherein the pairing strategy is a behavioral pairing strategy.


/Quynh H Nguyen/
Primary Examiner, Art Unit 2652